Citibank Credit Card Issuance Trust Preliminary Term Sheet dated August 20, 2007 $[]Floating Rate Class 2007-A7 Notes of August 2012 (Legal Maturity Date August 2014) The issuance trust proposes to issue and sell Class 2007-A7 Notes of the Citiseries pursuant to the base prospectus (the “prospectus”) dated February 5, 2007, as supplemented. The offered ClassA Notes will have substantially the same terms and underwriting arrangements as the Class 2007-A4 Notes described in the prospectus supplement dated August 8, 2007 (the “prior prospectus supplement”), to the extent not otherwise different from the terms set forth below: Issuing Entity: Citibank Credit Card Issuance Trust Principal Amount: $[] Initial Nominal Liquidation Amount: Principal Amount Ratings: AAA or its equivalent by at least one nationally recognized rating agency Interest Rate: One-month LIBOR plus []% per annum (for the initial interest period LIBOR will be interpolated between two-week and one-month LIBOR) Expected Principal Payment Date: August 20, 2012 Legal Maturity Date: August 20, 2014 Expected Issuance Date: August 27, 2007 Date Interest begins to accrue: Issuance Date Interest Payment Dates: 20th day of each month, beginning September 2007; provided, however, that if an event of default or early redemption event occurs with respect to these Class A notes, or if these Class A notes are not paid in full on the expected principal payment date, the issuance trust will begin making payments on the 20th day of every month Price to Public: $[] (or []%) Underwriting Discount: $[] (or []%) Proceeds to issuance trust: $[] (or []%) Underwriters and allocations: Citi, $[] Banc of America Securities LLC, $[] Credit Suisse, $[] Merrill Lynch & Co., $[] RBS Greenwich Capital, $[] Underwriters' Concession: []% Reallowance Concession: []% Monthly Accumulation Amount: An amount equal to one twelfth of the initial dollar principal amount of these Class A notes Maximum Class B Note Subordination: An amount equal to 5.98291% of the initial dollar principal amount of these Class A notes Maximum Class C Note Subordination: An amount equal to 7.97721% of the initial dollar principal amount of these Class A notes Minimum Denomination: $100,000 and multiples of $1,000 in excess of that amount Stock Exchange Listing: Application will be made to list on the Irish Stock Exchange Outstanding Notes of the Citiseries: As of August 20, 2007, there were 71 subclasses of notes of the Citiseries outstanding, with an aggregate outstanding principal amount of $64,655,249,918 consisting of: Class A notes$ 57,330,249,918 Class B notes$ 2,750,000,000 Class C notes$ 4,575,000,000 As of August 20, the weighted average interest rate payable by the issuance trust in respect of the outstanding subclasses of notes of the Citiseries was 5.45% per annum, consisting of: Class A notes5.41% per annum Class B notes5.53% per annum Class C notes5.91% per annum The issuance trust has filed a registration statement (including a prospectus) with the SEC for the offering to which this communication relates.Before you invest, you should read the prospectus in that registration statement and the prior prospectus supplement and other documents the issuance trust has filed with the SEC for more complete information about the issuance trust and this offering.You may get these documents for free by visiting EDGAR on the SEC website at www.sec.gov.The file number of the issuance trust's registration statement is 333-131355.Alternatively, the issuance trust, any underwriter or any dealer participating in the offering will arrange to send to you the prospectus and the prior prospectus supplement if you request it by calling 605-331-1567, which you may call collect.
